DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of the Claims
Claims 1-2, 4 ad 22 are pending.
Claims 1-2, 4 ad 22 are examined herein.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahearn et al. (Plant and Cell Physiology 42.10 (2001): 1130-1139) taken with evidence of Bradley et al. (Development 122.5 (1996): 1535-1544) and Blázquez et al. (Nature 404.6780 (2000): 889).
This is a new rejection made necessary by Applicant’s amendments of the claims.  Applicant’s Remarks have been considered but are deemed inapposite to the instant rejection.
Applicant claims a recombinant nucleic acid molecule for producing flower formation, said nucleic acid molecule comprising: a transgenic nucleic acid sequence comprising a sequence encoding a floral fate inducer operably linked to a promoter specific to flower primordium or lateral organ primordium, wherein said floral fate inducer is associated with gibberellin biosynthesis, and wherein the promoter specific to flower primordium or lateral organ primordium is heterologous to the nucleic acid sequence encoding the floral fate inducer (Claim 1), the molecule of claim 1, wherein said promoter specific to flower primordium or lateral organ primordium is LFY promoter, ANT promoter, FIL promoter, FD promoter, BRANCHED promoter, AP1/FUL clade promoter, MP promoter, TMO3 promoter, WOX promoter, Indeterminate promoter, RS promoter, rice APO1 promoter, tomato AN promoter, maize ZFLI 
Ahearn et al. discloses a nucleic acid construct wherein an Antirrhinum floricaula (FLO) gene is expressed from an Arabidopsis leafy (LFY) promoter.  (p. 1137 right col. ¶ 2).  Bradley et al. provides evidence that floricaula is a floral inducer gene, like LFY.  (p. 1537 right col. ¶ 2 – p. 1538 right col. ¶2).  Blázquez et al. provides evidence that the LEAFY polypeptide is involved in the gibberellin response and that the promoter is responsive to gibberellins.  (p. 890 right col. ¶ 2).  As such, Ahearn et al. anticipates the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harberd et al. (US 6307126 B1) taken with evidence of Sun (Current opinion in plant biology 3.5 (2000): 374-380) and Blázquez et al. (Nature 404.6780 (2000): 889).
This is a new rejection made necessary by Applicant’s amendments of the claims.  Applicant’s Remarks have been considered but are deemed inapposite to the instant rejection.
Applicant claims a recombinant nucleic acid molecule for producing flower formation, said nucleic acid molecule comprising: a transgenic nucleic acid sequence comprising a sequence encoding a floral fate inducer operably linked to a promoter specific to flower primordium or lateral organ primordium, wherein said floral fate inducer is associated with gibberellin biosynthesis, and wherein the promoter specific to flower primordium or lateral organ primordium is heterologous to the nucleic acid sequence encoding the floral fate inducer (Claim 1), the molecule of claim 1, wherein said floral fate inducer is a gibberellin catabolism enzyme or a gibberellin signal transduction pathway component (Claim 2), the molecule of claim 1, wherein said promoter specific to flower primordium or lateral organ primordium is LFY promoter, ANT promoter, FIL promoter, FD promoter, BRANCHED promoter, AP1/FUL clade promoter, MP promoter, TMO3 promoter, WOX promoter, Indeterminate promoter, RS promoter, rice APO1 promoter, tomato AN promoter, maize ZFLI promoter or maize ZFL2 promoter (Claim 4), the molecule of claim 1, wherein said promoter is inducible by an external stimuli (Claim 22).

Sun provides evidence that GAI is a gibberellin signal transduction pathway component.  (p. 378 left col. ¶ 2).  
Blázquez et al. provides evidence that the LEAFY polypeptide is involved in the gibberellin response and that the promoter is responsive to gibberellins.  (p. 890 right col. ¶ 2).
Harberd et al. does not disclose the construct encoding GAI under the control of a LFT promoter as a single embodiment, but the teachings of Harberd et al. otherwise render the claimed invention obvious.  It would have been prima facie obvious at the time of filing to modify the GAI construct of Harberd et al. such that the promoter used is the LFY promoter.  One having ordinary skill in the art would have been motivated to do so because Harberd et al. explicitly teaches that the LFY promoter is a promoter that can be used in the invention.  As such the claimed inventions are obvious in view of the teachings of Harberd et al.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A LOGSDON whose telephone number is (571)270-0282. The examiner can normally be reached M-F 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CHARLES LOGSDON/Examiner, Art Unit 1662